
	
		III
		112th CONGRESS
		1st Session
		S. RES. 161
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2011
			Mr. Leahy (for himself,
			 Mr. Grassley, and
			 Mr. Coons) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 2011, as National
		  Inventors Month.
	
	
		Whereas the first United States patent was issued in 1790
			 to Samuel Hopkins of the State of Vermont for a process to make better
			 fertilizer;
		Whereas American inventors have contributed to advances in
			 life sciences, technology, and manufacturing;
		Whereas the Constitution specifically provides for the
			 granting of exclusive rights to inventors for their discoveries;
		Whereas the United States patent system is intended to
			 implement that constitutional imperative and incentivize inventions;
		Whereas American inventors benefit from an up-to-date and
			 efficient patent system and the economy, jobs, and consumers of the United
			 States benefit from the inventions;
		Whereas the next great American invention could be among
			 the 700,000 patent applications pending as of the date of approval of this
			 resolution in the United States Patent and Trademark Office;
		Whereas the last changes to the United States patent
			 system were made nearly 60 years ago;
		Whereas an updated patent system will unleash innovation
			 and create jobs in the United States without adding to the deficit;
		Whereas every May, a new class of inventors is inducted
			 into the National Inventors Hall of Fame;
		Whereas in the 112th Congress, a bill was introduced in
			 the House of Representatives entitled the America Invents Act
			 (H.R. 1249) to make reforms to the United States patent system; and
		Whereas the Senate on March 8, 2011, passed the bill
			 entitled the America Invents Act (S. 23), which will make the
			 first comprehensive reforms to the United States patent system in nearly 60
			 years: Now, therefore, be it
		
	
		That the Senate designates May 2011,
			 as National Inventors Month.
		
